internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp - plr-133663-01 date date x sub business a business b business c date date z m state y state z we respond to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction summary of facts x is an s_corporation that until date conducted businesses a b and c business c was partly conducted by sub a wholly owned subsidiary that was a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code on date the board_of directors of x adopted a plan of complete_liquidation which was approved by the shareholders of x on date during the period after date x disposed of the assets of businesses a b and c including the stock of sub in transactions treated for tax purposes as asset sales businesses a and c and one part of business b were sold for cash the other part of business b was sold to plr-133663-01 corporation z for cash and the stock of z that constituted m percent of the total stock of z x distributed the stock of z to its shareholders immediately after the sale to z closed since date x has made distributions to its shareholders and will continue to distribute assets in liquidation of x the liquidation will be completed no later than three years from date the taxpayers have submitted the following representations in connection with the proposed transaction a no formal or informal plan_of_liquidation has ever been adopted by x except for the plan adopted on date b c d e f g no part of the consideration to be received by any shareholder will be received by the shareholder as a creditor employee or in any capacity other than as a shareholder of the corporation pursuant to the plan_of_liquidation x has ceased to be a going concern and its activities are limited to the winding up of its affairs paying its debts and distributing any balance of its assets to its shareholders the status of liquidation existed at the time of the first liquidating_distribution and will continue until the final liquidating_distribution is made the fair_market_value of x exceeded its liabilities both at the date of adoption of the plan_of_liquidation and at the time the first liquidating_distribution is made no distribution of assets representing earned but unreported income will be made by x to its shareholders in the liquidation the liquidating distributions described in this ruling_request are an isolated transaction and are not related to any other past or future transaction h x does not maintain a reserve for bad_debts rulings based solely on the information submitted and the representations set forth above we rule that the amounts distributed by x to its shareholders on or after date will be treated as full payment in exchange for the shareholder’s stock provided all x’s assets are distributed to the shareholders in complete redemption of all stock within the 3-year period starting on date sec_331 and plr-133663-01 a gain_or_loss will be recognized by x on the distribution of its property other than cash to its shareholders in complete_liquidation of x as if the property were sold to its distributees at fair_market_value subject_to the limitations on recognition of loss of sec_336 sec_336 caveats we express no opinion on the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and to a second authorized representative by lewis k brickates acting chief branch sincerely assistant chief_counsel corporate
